 


115 HRES 458 IH: Providing for consideration of the bill (H.R. 1436) to provide for reconciliation pursuant to title II of the concurrent resolution on the budget for fiscal year 2017.
U.S. House of Representatives
2017-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
1st Session 
H. RES. 458 
IN THE HOUSE OF REPRESENTATIVES 
 
July 19, 2017 
Mr. Garrett (for himself, Mr. Jordan, Mr. DesJarlais, Mr. Brooks of Alabama, Mr. Posey, Mr. Norman, Mr. Perry, Mr. Duncan of South Carolina, Mr. Amash, Mr. Gosar, Mr. Meadows, Mr. Jody B. Hice of Georgia, Mr. Biggs, Mr. Brat, Mr. Blum, Mr. Budd, Mr. Massie, and Mr. Davidson) submitted the following resolution; which was referred to the Committee on Rules 
 
RESOLUTION 
Providing for consideration of the bill (H.R. 1436) to provide for reconciliation pursuant to title II of the concurrent resolution on the budget for fiscal year 2017. 
 
 
That immediately upon adoption of this resolution, the House shall proceed to the consideration in the House of the bill (H.R. 1436) to provide for reconciliation pursuant to title II of the concurrent resolution on the budget for fiscal year 2017. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and on any further amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by Representative Garrett of Virginia and the Minority Leader or their respective designees; and (2) one motion to recommit. 2.Clause 1(c) of rule XIX shall not apply to the consideration of H.R. 1436. 
 
